Citation Nr: 0724168	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  03-35 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the right (major) hand (Muscle Group 
IX), currently rated 10 percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the right (major) elbow (Muscle Group 
VI), currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The veteran served on active duty from August 1966 to May 
1968.  His military personnel records show that he served in 
the Republic of Vietnam and was awarded the Combat 
Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by the New York, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claims for increased 
evaluations for residuals of shell fragment wounds to the 
right (major) hand (Muscle Group IX) and right (major) elbow 
(Muscle Group VI), each currently rated 10 percent disabling.

In June 2006, the Board remanded the case to the RO 
additional evidentiary and procedural development.  Following 
this development, the RO readjudicated the claim and 
confirmed the 10 percent evaluations assigned for the shell 
fragment would residuals affecting the right upper extremity.  
The case was returned to the Board in May 2007 and the 
veteran now continues his appeal.


FINDINGS OF FACT

1.  Residuals of a shell fragment wound of the right (major) 
hand (Muscle Group IX) are currently manifested by symptoms 
that include complaints of subjective pain and limitation of 
function, which produce moderately severe impairment.

2.  Residuals of a shell fragment wound of the right (major) 
elbow (Muscle Group VI) are currently manifested by symptoms 
that include complaints of subjective pain and slight 
limitation of motion on extension and pronation, which 
produces moderate impairment.




CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for residuals of 
a shell fragment wound of the right (major) hand (Muscle 
Group IX) have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.73, Diagnostic Code 5309 
(2006).

2.  The criteria for an evaluation greater than 10 percent 
for residuals of a shell fragment wound of the right (major) 
elbow (Muscle Group VI) have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.73, Diagnostic Code 5306 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  In this case, the veteran's claim 
for a rating increase was received in March 2002.  He was 
notified of the provisions of the VCAA in correspondence 
dated in June 2002.  The rating decision on appeal was 
rendered in July 2002.  During the course of this appeal, he 
was again notified of the VCAA in correspondence dated in 
January 2004 and June 2006.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
All relevant VA treatment records showing the current state 
of his service-connected shell fragment wound residuals of 
his right upper extremity for the periods from 2001 - 2007 
have been obtained and associated with the evidence.  He was 
also provided with VA medical examinations to assess the 
severity of these disabilities in June 2002, November 2006, 
and January 2007.  Furthermore, in correspondence dated in 
May 2007, he affirmed that there was no additional, relevant 
evidence or argument to submit in support of his claim that 
had not otherwise already been requested or obtained.  The 
veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him. (See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).)  As a result of the development 
that has been undertaken, there is no reasonable possibility 
that further assistance will aid in substantiating his claim.  
For these reasons, further development is not necessary to 
meet the requirements of 38 U.S.C.A. §§ 5103 and 5103A.  The 
Board finds the available medical evidence is sufficient for 
an adequate determination.  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which discussed the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) as they 
pertained to claims for increased ratings or earlier 
effective dates.  In June 2006, VA issued VCAA notice to the 
veteran that complied with the Court's holding in Dingess.  
As previously stated, in a May 2007 letter, the veteran 
affirmed that there was no additional, relevant evidence in 
support of his claim that had not otherwise already been 
requested or obtained.  Therefore, as there has been full 
compliance with all pertinent VA law and regulations, to move 
forward with adjudication of this appeal would not cause any 
prejudice to the veteran.

Pertinent law and regulations

By rating decision of September 1968, service connection has 
been in effect since May 1968 for the shell fragment wound 
residuals affecting the right upper extremity current at 
issue.  The current appeal stems from the veteran's claim for 
a rating increase for these disabilities that was filed with 
VA in March 2002.  As his entitlement to compensation for 
these disabilities is already established and an increased 
disability rating is the only matter at issue, the Board need 
only concern itself with evidence showing the present level 
of impairment of the right upper extremity associated with 
the shell fragment wound residuals for the period from March 
2002 to the present.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2006).
 
A thorough evaluation of a musculoskeletal or orthopedic 
disability for rating purposes requires consideration of any 
functional loss due to pain, incoordination, weakness, or 
fatigability.  38 C.F.R. §§ 4.40, 4.45 (2006); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Factual background

The veteran's service medical records show that he is right-
hand dominant.  In December 1967, he sustained a shrapnel 
injury to his right hand resulting in a 2.0-centimeter wound 
at the 1st and 2nd interspace without bone injury or nerve or 
artery involvement.  In the same combat incident, he also 
sustained a shrapnel injury to his right elbow.  Following 
debridement and dressing of the right elbow wounds, there was 
a 1.0-centimeter wound located just below the lateral 
epicondyle of the humerus and a 1.0-centimeter would located 
just below the right fibula head.  No bone injury or nerve or 
artery involvement was associated with the right elbow 
injury.  X-rays revealed the presence of retained metallic 
fragments in the soft tissues of the right hand and a 
fragment proximal to the articular surface of the capitellum 
of the right elbow.  At the conclusion of the hospital 
course, the veteran's right hand was noted to have good range 
of motion and muscle function.  However, diminution of normal 
movement was observed with the right elbow, with 5 - 10 
percent reduction of normal range of motion on extension.  On 
discharge examination in May 1968, scars secondary to the 
shrapnel wounds were observed over the posterior aspect of 
the elbow and the dorsum of the right hand, with reduced 
right elbow extension that was 5 percent below normal.

In July 1968, the veteran underwent a VA medical examination.  
Regarding the right hand and elbow, he complained of pain in 
the right hand.  Physical examination revealed that, on the 
dorsal aspect of the right hand overlying the first 
metacarpal phlangeal bone, was a 1-inch x 1/4-inch white non-
tender, non-fixed, non-depressed scar and a 1/4-inch x 1/8-inch 
white non-tender, non-fixed, non-depressed scar.  On the 
right elbow, overlying the lateral condyle of the humerus was 
a 1/2-inch x 1/2-inch white non-tender, non-fixed, non-depressed 
scar.  None of the scars interfered with function.  There was 
no neurologic or circulatory disturbance, no deformity, no 
limitation of motion, no atrophy, no crepitus, and no 
instability.  X-ray films of the right hand revealed no bony 
changes.  There were multiple metallic fragments present in 
the soft tissues of the carpal and metacarpal areas.  X-ray 
films of the right elbow revealed no bony changes.  There 
were several small metallic fragments present.  The diagnosis 
was scar, right hand and right elbow. 

VA outpatient treatment records for the period from 2002 - 
2007 show that the veteran was employed as a truck driver and 
received occupational therapy several times for treatment of 
complaints of right hand pain and numbness associated with 
his service-connected shell fragment wound residuals.  
Treatments involved strength exercises, massages, and 
immersion in molten paraffin wax.  The records show that 
although he had substantially normal range of motion of his 
right hand, his pain and numbness was constant and aggravated 
by use, including when performing grasping, pushing, and 
pulling motions, or when shifting gears when operating his 
truck.  He also reported having difficulty opening jars.  The 
records indicate that he lost several weeks of work due to 
right hand pain.  The records also show that his hand 
strength was reduced as compared to his healthy left hand, 
with 4/5 strength and a grip strength of as low as 55 pounds 
on the right versus 95 pounds on the left.  The records 
reflect that VA provided the veteran with a wrist support, a 
special thumb carpal metacarpal joint restriction splint to 
support his right hand and thumb, and also a cabinet-mounted 
lid opener to assist him in opening jars.  Scars associated 
with the right hand injury were well healed.  There was no 
residual tendon, bone, or joint damage associated with the 
old shrapnel injury and no loss of muscle function detected. 

A VA medical examination of the right hand and finger was 
performed in June 2002.  The veteran complained of weakness 
and numbness of the right hand.  A scar mark was noted on the 
dorsal aspect of the right hand.  Objectively, he could 
approximate the thumb to the finger.  Grasping objects was 
weaker on the right side.  He could not hold objects with the 
right hand nor could he twist a jar.  Regarding the right 
elbow, he complained of pain and stiffness.  There was no 
swelling, heat or redness in the joint.  There was no 
instability of the elbow, but he experienced pain with 
pushing, pulling and lifting.  There was a scar on the 
posterior right elbow.  Range of motion of the elbow  
revealed flexion to 135 degrees and extension to 5 degrees 
without pain.  Pronation and supination were to 90 degrees, 
likewise without pain.  There was no painful motion or 
instability of the joint.  Flexion of the wrist was to 80 
degrees, and extension was to 70 degrees.  Ulnar deviation 
was to 30 degrees and radial deviation was to 20 degrees.  
Muscle group 5 was identified as being the injury site, as 
well as the right hand.  There was no bone, tendon, joint or 
muscle damage.  

In a June 2002 lay witness statement, the veteran's spouse 
reported that the veteran was no longer able to use his right 
hand to perform tasks such as opening jars or using tools, 
and he was unable to engage in favorite recreational 
activities such as bowling, due to right hand pain that he 
experienced on a daily basis.

The report of a November 2006 VA examination of the veteran's 
right hand, wrist, and elbow shows that he presented with 
subjective complaints painful motion of his hand and wrist, 
with stiffness, swelling, heat, and redness, but he was 
demonstrably able to flex his hand and all his digits 
normally, and oppose his thumb against each other digit 
normally.  No flexion deformity was noted.  His active and 
passive range of motion of his right hand against gravity and 
strong resistance was within normal limits, with no 
additional limitation due to pain, fatigue, weakness, or lack 
of endurance following repetitive use.  However, his ability 
to probe objects, perform writing motions, touch, and express 
with his right hand was diminished, and he was unable to 
push, pull, or twist with it.  He was also unable to use his 
right hand to hold objects or to hold a weight.  He displayed 
guarded right wrist movements.  Range of motion of his right 
elbow was largely normal, accompanied by subjective pain on 
motion.  No joint instability, locking, fatigability, lack of 
endurance, or additional limitation of motion on repetitive 
use was detected on testing of his right hand, wrist, and 
elbow.  He used Motrin for his pain.  The examiner determined 
that his right hand, wrist, and elbow disability had no 
effect on the veteran's occupational functioning or routine 
daily activities.  X-rays revealed several small, irregular 
retained metallic densities in the soft tissues that were 
consistent with shrapnel, with minimal degenerative changes 
of his right hand, wrist and elbow.  A brace was worn by the 
veteran to support his wrist.  The diagnosis was 
osteoarthritis of the right wrist and elbow.  The level of 
impairment associated with the right hand was characterized 
as being moderately severe, and the level of impairment 
associated with the right elbow was characterized as being 
moderate.

The report of a January 2007 VA examination of the veteran's 
right hand, wrist, and elbow shows that the veteran 
complained of pain, soreness, and numbness affecting these 
joints.  Although he denied missing any work due to right 
hand and wrist problems in the past year, he encountered 
difficulties operating the manual transmission of his vehicle 
pursuant to his full-time occupation as a truck driver.  His 
ability to bathe and dress himself was not adversely 
affected, although he was no longer able to fully participate 
in recreational activities and yard work to the extent that 
once was able.  

Physical examination of the veteran's right hand and wrist 
revealed three prominent surgical scars overlying the radial 
aspect of the right hand between the thumb and index finger 
metacarpals and extending into the radial aspect of the 
wrist, over the anatomical snuffbox, then extending 
curvilinearly to the dorsal aspect of the wrist.  The scars 
were well-healed, nontender, and non-fixed.  However, 
definite atrophy of the webspace between the thumb and index 
metacarpals and mild atrophy of the thenar eminence was 
observed.  Hypesthesia on the right hand over the extensor 
surface of the index finger metacarpal phalangeal joint was 
detected.  Range of motion of the fingers was normal, 
although a reduced finger span and much less grip strength of 
the right hand versus the left was noted, even though the 
right hand was on the dominant extremity.  Physical 
examination of the veteran's right elbow revealed a scar 
located above the proximal to the lateral epicondyle.  Range 
of motion shows that he was lacking 5 degrees of extension 
and 10 degrees of pronation, but possessed normal supination 
and flexion with no point tenderness.  The impression was 
shrapnel wounds with muscle loss, right hand, with definite 
symptoms of muscle disability manifested by loss of power, 
weakness, and a lowered fatigue threshold with repeated use 
of the wrist and thumb.  Referring to the applicable 
Diagnostic Code, the examiner characterized the impairment 
associated with the veteran's right hand and wrist to be 
moderately disabling.

Analysis: Entitlement to an increased evaluation for 
residuals of a shell fragment wound of the right (major) hand 
(Muscle Group IX), currently rated 10 percent disabling.

The service-connected residuals of a shell fragment wound of 
the right (major) hand affect Muscle Group IX, and are rated 
under the criteria contained in 38 C.F.R. § 4.73, Diagnostic 
Code 5309, which are as follows:

530
9
Group IX.

Function: The forearm muscles act in strong grasping 
movements and are supplemented by the intrinsic muscles 
in delicate manipulative movements. 

Intrinsic muscles of hand: 
Thenar eminence; 
short flexor, opponens, abductor and adductor of thumb; 
hypothenar eminence; 
short flexor, opponens and abductor of little finger; 
4 lumbricales; 
4 dorsal and 3 palmar interossei. 

Note: The hand is so compact a structure that isolated 
muscle injuries are rare, being nearly always 
complicated with injuries of bones, joints, tendons, 
etc.

Rate on limitation of motion, minimum 10 percent.

Evaluation of Ankylosis or Limitation of Motion of Single or 
Multiple Digits of the Hand 
(1) For the index, long, ring, and little fingers (digits II, 
III, IV, and V), zero degrees of flexion represents the 
fingers fully extended, making a straight line with the rest 
of the hand. The position of function of the hand is with the 
wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal 
and proximal interphalangeal joints flexed to 30 degrees, and 
the thumb (digit I) abducted and rotated so that the thumb 
pad faces the finger pads. Only joints in these positions are 
considered to be in favorable position. For digits II through 
V, the metacarpophalangeal joint has a range of zero to 90 
degrees of flexion, the proximal interphalangeal joint has a 
range of zero to 100 degrees of flexion, and the distal 
(terminal) interphalangeal joint has a range of zero to 70 or 
80 degrees of flexion.
(2) When two or more digits of the same hand are affected by 
any combination of amputation, ankylosis, or limitation of 
motion that is not otherwise specified in the rating 
schedule, the evaluation level assigned will be that which 
best represents the overall disability (i.e., amputation, 
unfavorable or favorable ankylosis, or limitation of motion), 
assigning the higher level of evaluation when the level of 
disability is equally balanced between one level and the next 
higher level.  38 C.F.R. § 4.71a (2006) 

 
IV. Limitation of Motion of Individual Digits 
Majo
r
Mino
r
522
8
Thumb, limitation of motion:
 
 
 
With a gap of more than two inches (5.1 cm.) 
between the thumb pad and the fingers, with 
the thumb attempting to oppose the fingers
20 
20
 
With a gap of one to two inches (2.5 to 5.1 
cm.) between the thumb pad and the fingers, 
with the thumb attempting to oppose the 
fingers
10 
10
 
With a gap of less than one inch (2.5 cm.) 
between the thumb pad and the fingers, with 
the thumb attempting to oppose the fingers.
0 
0
38 C.F.R. § 4.71a, Diagnostic Code 5228 (2006)

522
9
Index or long finger, limitation of motion: 
 
 
 
With a gap of one inch (2.5 cm.) or more between the 
fingertip and the proximal transverse crease of the 
palm, with the finger flexed to the extent possible, 
or; with extension limited by more than 30 degrees
1
0
1
0
 
With a gap of less than one inch (2.5 cm.) between 
the fingertip and the proximal transverse crease of 
the palm, with the finger flexed to the extent 
possible, and; extension is limited by no more than 
30 degrees
0
0
38 C.F.R. § 4.71a, Diagnostic Code 5229 (2006) 

523
0
Ring or little finger, limitation of motion: Any 
limitation of motion
0
0
38 C.F.R. § 4.71a, Diagnostic Code 5230 (2006) 

521
5
Wrist, limitation of motion of:
Major
Mino
r

Dorsiflexion less than 15º
10
10

Palmar flexion limited in line with forearm
10
10
38 C.F.R. § 4.71a, Diagnostic Code 5215 (2006)

Applying the facts of the case to the above criteria, the 
Board finds that the overall disability picture presented is 
one of moderately severe impairment of the veteran's dominant 
hand as a result of his shrapnel wound residuals.  The 
veteran's hand is constantly in pain despite receiving 
occupational therapy.  Notwithstanding the evidence 
indicating that he has largely normal range of motion of his 
hand, there is also evidence of functional impairment 
associated with his shrapnel wound residuals that reduce his 
ability to use his hand to perform pulling, pushing, 
twisting, and other manual motions and thus would adversely 
impact his ability to pursue his vocation as a truck driver.  
His grip strength is also shown to be almost half of normal, 
as shown when he was able to grip only to 55 pounds on the 
right.  The evidence shows that he uses medication and 
supportive braces for his wrist and thumb.  Additionally, 
definite atrophy of the webspace between the thumb and index 
metacarpals, mild atrophy of the thenar eminence, and 
hypesthesia on the right hand over the extensor surface of 
the index finger metacarpal phalangeal joint are 
demonstrated.  The Board takes particular notice that the 
degree of impairment associated with his right hand 
disability due to his old shrapnel wounds is characterized as 
being moderately severe by the VA examiner in November 2006, 
although the same report also contains the opinion that the 
veteran's right hand and wrist disability had no effect on 
his occupational functioning or routine daily activities.  A 
subsequent examination in January 2007 also characterized the 
same disability as being only moderately disabling.  However, 
the Board finds that the constellation of symptomatology 
presented by the evidence demonstrates that, as a whole, the 
veteran's level of impairment more closely approximates the 
criteria for moderately severe impairment of his dominant 
hand as a result of his shrapnel wound residuals.  38 C.F.R. 
§ 4.7.  Therefore, resolving all doubt in the veteran's 
favor, an increased rating to 20 percent is granted.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2006); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  This award is 
subject to the applicable law and regulation that govern 
effective dates of awards of VA compensation.  See 38 C.F.R. 
§ 3.400 (2006).

Although the Board has granted an increased rating to 20 
percent for the veteran's residuals of a shell fragment wound 
of the right hand, the evidence does not warrant the 
assignment of a 30 percent evaluation as the clinical record 
does not establish that the veteran's right hand disability 
meets the rating criteria for severe impairment.  In this 
regard, the veteran still possesses substantially full motion 
of his hands and fingers and is able to oppose all of his 
fingers against his thumb.  There is also no objective 
evidence of ankylosis or severe loss of manual dexterity.  
Therefore, assignment of a 30 percent evaluation is not 
warranted at the present time.  

Analysis: Entitlement to an increased evaluation for 
residuals of a shell fragment wound of the right (major) 
elbow (Muscle Group VI), currently rated 10 percent 
disabling.

The residuals of a shell fragment wound of the right elbow 
are rated as follows:



530
6
Group VI.

Function: Extension of elbow (long head of triceps is 
stabilizer of shoulder joint). 
Extensor muscles of the elbow: 
1.	Triceps; 
2.	anconeus. 

Rating:
Dominant
Non-
dominant

Severe
40
30

Moderately Severe
30
20

Moderate
10
10

Slight
0
0
38 C.F.R. § 4.73, Diagnostic Code 5306 (2006)

The facts of the case demonstrate that the degree of 
impairment of the veteran's right elbow due to his shell 
fragment wound residuals is only moderately disabling.  The 
primary manifestations are subjective complaints of pain on 
use and mild limitation of extension to 5 degrees and 
pronation to 10 degrees.  The evidence indicates that the 
right elbow symptoms contribute significantly less to the 
veteran's overall level of functional impairment of his 
dominant upper extremity than do those symptoms associated 
with his right hand.  The evidence does not indicate that 
there is a significant degree of functional impairment of the 
right elbow attributable to the shell fragment wound 
residuals, even with repetitive motion.  The wound scars are 
well-healed and the retained metallic foreign bodies and 
degenerative changes detected on X-ray do not produce 
significantly disabling symptoms.  The examiners state in the 
record during their evaluation of the right elbow in November 
2006 and January 2007 that it had no effect on the veteran's 
occupational functioning or routine daily activities and was 
only moderately disabling.  Therefore, in view of the 
foregoing discussion, the Board concludes that the 10 percent 
evaluation currently assigned adequately compensates the 
veteran for the present state of his right elbow disability 
and that he has not met the criteria for moderately severe 
impairment that would warrant the assignment of a 30 percent 
evaluation.  Because the evidence in this case is not 
approximately balanced with respect to the merits of this 
issue, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2006); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A 20 percent evaluation for residuals of a shell fragment 
wound of the right (major) hand (Muscle Group IX) is granted, 
subject to the regulations governing the award of monetary 
benefits.

An evaluation greater than 10 percent for residuals of a 
shell fragment wound of the right (major) elbow (Muscle Group 
VI) is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


